Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00731-CR

                                        Stephanie M. TREJO,
                                              Appellant

                                                 v.
                                               The /s
                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CR-0086W
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 18, 2015

DISMISSED

           Appellant filed a pro se motion to dismiss her appeal on October 28, 2014. However, the

motion was not signed by her retained attorney, Jesse G. Rivera, as required by Rule 42.2(a). TEX.

R. APP. P. 42.2(a). The clerk of this court attempted to contact appellant’s counsel several times

about the motion to dismiss but counsel did not respond. Appellant’s pro se motion to dismiss

was denied on November 17, 2014 for failure to comply with Rule 42.2(a). Id. On December 29,

2014, appellant filed a second pro se motion to dismiss the appeal accompanied by a letter asking,

in the alternative, for the appointment of new counsel. Thereafter, we abated the appeal to the trial
                                                                                   04-14-00731-CR


court and instructed the court to determine whether appellant desires to prosecute her appeal,

whether retained counsel has abandoned the appeal, and whether appellant is indigent.           A

supplemental clerk’s record was filed in this court on February 20, 2015 containing the transcript

of the hearing and the trial court’s findings of fact and conclusions of law. The trial court’s

findings state that appellant appeared in person at the hearing, but her retained counsel did not

appear despite receiving notice of the hearing. The court further found that appellant does not

desire to pursue her appeal. Accordingly, this appeal is dismissed based on the trial court’s

findings.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-